Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edson Furtado appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) action on the ground that his complaint failed to allege a cognizable claim under § 1983. In his informal appellate brief, Furtado failed to address the district court’s basis for dismissing his case. Therefore, Furtado has waived appellate review of that issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm. Furtado’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.